DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.


Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 8,646,005 B2 to Klosterman et al. (hereinafter Klosterman).
	With regards to claim 1, Klosterman discloses:
1. (New) A method comprising:
generating an interface indicating a plurality of items of content (see, Fig. 2A,  is an illustration of a program schedule guide screen according to the present invention. As illustrated, program guide screen 200 has program information, information regions for offering product and program information, and information icons for offering information such as sports, news and the like, col. 5, and detailed description, including, lines 37-42), wherein the plurality of items of content comprises a first item of scheduled content (see, Fig. 8, program schedule portion 805, col. 10, and detailed description including, lines, 38-40);
determining, based on a user selection of the first item of scheduled content from the interface, at least one service associated with the first item of scheduled content (Fig. 8, the program guide screen 800, program schedule portion 805, and the operation of when selecting the item, the screen 800 may be replaced with one or more informational screen, col. 10, lines 38-54)); and
after determining the at least one service, updating the interface to indicate the at least one service (see, Fig. 8, the program guide screen 800, program schedule portion 805, and the operation of after selecting the item, the screen 800 may be replaced with one or more informational screen, col. 10, lines 38-54).

	With regards to claim 2, Klosterman discloses:
2. (New) The method of claim 1, wherein the updating the interface comprises updating the interface to indicate a second item of content associated with the at least one service (see, Fig. 8, the program guide screen 800, program schedule portion 805, and the operation of after selecting the item, the screen 800 may be replaced with one or more informational screen, col. 10, lines 38-54).

	With regards to claim 3, Klosterman discloses:
3. (New) The method of claim 2, wherein the second item of content comprises a second item of scheduled content (see, Fig. 8, detailed description, the weather information screen may display the current weather conditions or weather predictions for a plurality of regions, col. 10, lines 45-48).

	With regards to claim 4, Klosterman discloses:
4. (New) The method of claim 1, wherein the generating the interface comprises generating the interface such that the interface does not indicate the at least one service (see, Fig. 8, the program guide screen 800, program schedule portion 805, and the operation of after selecting the item, the screen 800 may be replaced with one or more informational screen, col. 10, lines 38-54).

	With regards to claim 5, Klosterman discloses:
5. (New) The method of claim 1,
wherein the generating the interface comprises generating the interface to indicate a plurality of services, wherein the plurality of services comprises a first service, different from the at least one service, associated with the first item of schedule content (see, Fig. 8, the program guide screen 800, program schedule portion 805, and the operation of after selecting the item, the screen 800 may be replaced with one or more informational screen, col. 10, lines 38-54), and
wherein the updating the interface comprises updating the interface to indicate the plurality of services and the at least one service (see, Fig. 8, detailed description, the weather information screen may display the current weather conditions or weather predictions for a plurality of regions, col. 10, lines 45-48).

6. (New) The method of claim 1, 
 	wherein the generating the interface comprises generating the interface to comprise a grid that indicates the plurality of items of content, wherein an indication of a plurality of services is arranged along a first axis of the grid and an indication of one or more times is arranged along a second axis of the grid (see, Fig. 3a, 4a, see detailed description, including, is an illustration of a program schedule guide screen 300 with program information 320 and interactive information regions 330 and 340. As can be seen, guide screen 300 does not contain information icons. Hence, more schedule information may be shown on the screen, thereby allowing the user to access more schedule information per screen. Information region 320, like information region 220, promotes a program. In addition, it provides a brief description of the program content, col. 7, lines 39-45, Fig. 4a, shows the x-axis of the interface representing time, and 
 	wherein the updating the interface comprises updating the grid such that an indication of the plurality of services and the at least one service is arranged along the first axis of the grid (see, Fig. 5a, and detailed description, information region 520 is promoting a program that will air in the future. In this case, if the user clicks on region 520, the user may see message screen 550 (FIG. 5(b)), which also displays a description of the program content. In another embodiment, message screen 550 may also contain an icon, which the user may click on to view a short video preview, col. 8, lines 11-19).

7. (New) The method of claim 1, 
 	wherein the first item of scheduled content is associated with a first service, the at least one service comprises a second service different from the first service, and the determining the at least one service comprises determining the second service based on whether the second service is associated with the first service (see, Fig. 1, a television or a computer device/system 100), a different second item of content of a different second service based at least in part on the first item of content (see, Fig. 10a, 10b, selection of a different news category, and presenting on 10b, NFL scoreboard 1020).

With regard to claim 8, claim 8 (a system claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory, Fig. 12, TV 1215, and a display) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 9, claim 9 (a system claim) recites substantially similar limitations to claim 2 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory, Fig. 12, TV 1215, and a display) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 10, claim 10 (a system claim) recites substantially similar limitations to claim 3 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory, Fig. 12, TV 1215, and a display) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 11, claim 11 (a system claim) recites substantially similar limitations to claim 4 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory, Fig. 12, TV 1215, and a display) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 12, claim 12 (a system claim) recites substantially similar limitations to claim 5 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory, Fig. 12, TV 1215, and a display) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (a system claim) recites substantially similar limitations to claim 6 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory, Fig. 12, TV 1215, and a display) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (a system claim) recites substantially similar limitations to claim 7 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory, Fig. 12, TV 1215, and a display) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 15, claim 15 (a computer-readable memory claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (a computer-readable memory claim) recites substantially similar limitations to claim 2 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a computer-readable memory claim) recites substantially similar limitations to claim 4 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 18, claim 18 (a computer-readable memory claim) recites substantially similar limitations to claim 5 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a computer-readable memory claim) recites substantially similar limitations to claim 6 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a computer-readable memory claim) recites substantially similar limitations to claim 7 (a method claim) (with the addition of at least one processor (see, Fig. 12, a data processor, a memory, the control system operating on a renewable memory) and is therefore rejected using the same art and rationale set forth above.


	A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
US Patent No. 9098163 A1 to Kuo et al. that discloses: A display device receive icon or application information from an audio visual application module (AVAM) and presents, on the native UI of the display, a selectable AVAM icon according to the information from the AVAM. The AVAM icon is associated with an application on the AVAM. Display input is automatically switched to the AVAM responsive to selection of the icon from the native UI using the display RC, at which point a non-native UI received from AVAM is presented for navigation using the display RC. Input commands are relayed to the AVAM.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-22-2022